Case 7:19-cr-00424-VB. Document 34 Filed 08/26/19 Page 1 of 1
Case 7:19-cr-00424-VB Document 33 Filed 08/13/19 Page Le

   
   
    

APPLICATION GRANTED

SUSAN C. WOLFE, ESQ. SOOPERED:
Law office ef Susan C. Wolfe es
1700 Broadway, 418 Floor

New York, York 10019

  

 

 
 

NY
“he tx pate pp Wear

Tel: (917) 209-0441 Diang Fischer, ~

Email: scwolfe@scwolfelaw.com Of coinsel “ tory wt will Lg

 

 
    

August 13, 28

Hon. Judge Vincent L. Briccetti APPLICATION UNDER
United States District Judge THE CJA ACT
United State District Court

300 Quarropas Street

White Plains, NY 10601

Via Email: Donna_Hilbert@nysd.uscourts.gov

Re: United States v. Hibah Lee, 19-cr-424-VSB

 

Dear Judge Briccetti:

I am writing to request the appointment of an associate attorney to assist me,
for the reasons set forth in my ex parte application under the Criminal Justice Act.
Diane Fischer, who is of counsel to me, has been appointed to assist me on several
other cases, including one before Your Honor.

Because of Ms. Fisher’s skill and experience, I request that she be
compensated at a rate of $100/hour, for an initial number of 40 hours.

Thank you for your consideration.
Very truly yours,
S/

SUSAN C. WOLFE

 
